COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, O’Brien and Malveaux
UNPUBLISHED


              Argued by videoconference


              JASON COREY O’NEAL
                                                                              MEMORANDUM OPINION* BY
              v.     Record No. 1962-19-3                                    JUDGE MARY GRACE O’BRIEN
                                                                                  JANUARY 12, 2021
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF PULASKI COUNTY
                                                Bradley W. Finch, Judge

                               Nathan M. Roberts, Assistant Public Defender, for appellant.

                               Matthew P. Dullaghan, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Jason Corey O’Neal (“appellant”) appeals an order imposing three probation requirements

              as specific conditions of his suspended sentence. He contends the court abused its discretion by

              “sentencing [him] to the same terms and conditions, including the prohibition on contact with

              females under the age of [eighteen], that he had previously been subjected to.” For the following

              reasons, we affirm the court’s ruling.

                                                         BACKGROUND

                     Appellant’s involvement with the criminal justice system began in 2008, when he was

              convicted of two counts of forgery and one count of uttering, as well as misdemeanor petit larceny,

              obtaining money by false pretense, and identity fraud. The court imposed a sentence of three years

              of incarceration, all suspended, and two years of probation.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        While on probation, appellant was banned from two middle schools after approaching two

female students and calling them “pretty” and “sexy.” He was ordered to complete a psychosexual

evaluation, during which he admitted being sexually attracted to female minors. He also admitted

writing a “love letter” to a nine-year-old girl. Appellant was subsequently diagnosed with

pedophilia.

        In 2011, appellant was convicted of two additional felonies, forgery and obtaining money by

false pretense, and sentenced to ten years of incarceration, all suspended, and ten years of

supervised probation. The court also found appellant in violation of his 2008 probation conditions,

revoked his probation, imposed one year of the original sentence, and ordered probation to continue

for ten years.

        Appellant acquired five new felony convictions in 2012: one count of obtaining money by

false pretense and four counts of issuing bad checks. The court sentenced appellant to seven years

of incarceration, six years and eight months suspended, and two years of probation.

        In August 2014, the court found appellant guilty of violating his probation on his seven most

recent felony convictions. The court revoked the entire balance of the suspended sentence,

re-suspended all but four years and eight months, and ordered that appellant’s probation continue

for ten years upon his release. The court also added specific conditions to the terms of probation

consisting of the following:

                 [Appellant] is ORDERED to have absolutely no contact with any
                 females under the age of eighteen (18) years, no texting, no internet,
                 [and] he is further ORDERED to complete the Sexual Offender
                 Awareness Program with the Department of Corrections and must
                 attend each and every treatment session.

        In August 2018, appellant was released from prison and began probation. Due to his prior

inappropriate actions with minors and his pedophilia diagnosis, in addition to his court-ordered

specific conditions appellant was placed in a probation program designed for sex offenders.
                                                  -2-
        Shortly thereafter, appellant admitted to his probation officer that he had been

communicating with a minor by phone. The probation officer did not file a violation report.

        Appellant moved to a new probation district where he continued to be supervised as a sex

offender. His new probation officer communicated with the facilitator of the Sex Offender

Awareness Program, who advised that appellant was completing the program but “should not be

around any minors at all.”

        At his annual polygraph in March 2019, appellant admitted that he owned a cell phone with

internet service and had spoken to an eleven-year-old girl several times. In August 2019, appellant

acknowledged that he had various social media accounts and had been in contact with a

fourteen-year-old girl by phone and in person. He allowed his probation officer to search his cell

phone, which contained several pictures of minors.

        Appellant was subsequently arrested for violating probation, and in September 2019 he was

released on bond pending a revocation hearing. Appellant admitted to his probation officer that

during his release on bond he had been using a cell phone with internet service and accessing

Facebook. He also acknowledged that he obtained pictures of children by misrepresenting his

identity on Facebook. The probation officer again searched appellant’s cell phone and found

several pictures of minors, including an image of a naked female who appeared to be between

fourteen and sixteen years old. Based on public safety concerns, appellant was reincarcerated

pending his probation revocation hearing.

        The court conducted the revocation hearing on November 6, 2019. Appellant’s probation

officer testified that most of appellant’s probation restrictions, including the court-ordered specific

conditions, related to his pedophilia diagnosis, not his underlying convictions. At the end of the

Commonwealth’s evidence, appellant’s counsel argued,



                                                  -3-
               [Appellant has] never been convicted as a . . . sex offender. He has
               never had any allegations of a sexual crime against him. In fact, the
               only things that he is on probation for are a number of larceny type
               and fraud type offenses. Your Honor, we believe that while
               probation and while the [c]ourt has a broad discretion in the terms
               that . . . they can impose for probation, that there has to be some sort
               of relationship to the sanctions imposed and the crimes that the
               probationer is . . . on probation for.

       During his argument, appellant’s counsel also asserted that appellant’s probation conditions

were “relate[d] to [appellant’s] [F]irst [A]mendment rights” and an “undue burden on [appellant’s]

[F]irst [A]mendment right.” Appellant’s counsel did not support these assertions with any

substantive argument.

       The court concluded that probation conditions could address a probationer’s pedophilia to

prevent victimization of children, regardless of the probationer’s underlying convictions. The court

found appellant in violation of his probation, revoked his fourteen-year suspended sentence,

re-suspended all but one year, and ordered that appellant’s probation continue for ten years under

the same conditions previously imposed.

                                             ANALYSIS

       Appellant contends that the court erred by imposing specific probation conditions which

prohibit him from having contact with females under the age of eighteen, texting, and using the

internet, because those conditions are unrelated to his underlying larceny and fraud convictions.

Appellant argues that the “no texting” condition is unreasonable because “[t]he record contains no

evidence that texting or a cell phone was used in any of the original offenses.” He also asserts that

the “no contact” and “no internet” conditions are unreasonable because “none of the original

offenses included females under the age of [eighteen] or use of the internet.” Accordingly, he asks

this Court to remand his case for a redetermination of the conditions of his probation and suspended

sentence.

                                                 -4-
        Code § 19.2-303 provides that “[a]fter conviction, whether with or without jury, the court

may suspend imposition of sentence or suspend the sentence in whole or part and in addition may

place the defendant on probation under such conditions as the court shall determine[.]” (Emphasis

added). “[P]robation statutes are highly remedial and should be liberally construed to provide trial

courts a valuable tool for rehabilitation of criminals.” Lee v. Commonwealth, 71 Va. App. 205, 209

(2019) (quoting Grant v. Commonwealth, 223 Va. 680, 684 (1982)). In considering whether to

grant probation, “the task of the sentencing judge is to balance the appropriate punishment for the

crime committed with the available rehabilitative alternatives to incarceration and the protection of

the lives and property of the community if the defendant is not isolated from it.” Fazili v.

Commonwealth, 71 Va. App. 239, 250 (2019); see Griffin v. Wisconsin, 483 U.S. 868, 875 (1987)

(“[Probation] restrictions are meant to assure that the probation serves as a period of genuine

rehabilitation and that the community is not harmed by the probationer’s being at large.”).

        “[Code § 19.2-303] places wide discretion in the trial court to determine what conditions are

to be imposed in each particular case.” Nuckoles v. Commonwealth, 12 Va. App. 1083, 1085

(1991). Appellate courts review probation conditions imposed by a trial court for an abuse of

discretion. Martin v. Commonwealth, 274 Va. 733, 735 (2007). “In the absence of a clear statutory

or constitutional violation, [this Court] defer[s] to the discretion of the circuit court regarding the

decision of whether any act of grace is appropriate in the first instance and secondarily, what

conditions will strike an appropriate balance between rehabilitation and public safety.” Garibaldi v.

Commonwealth, 71 Va. App. 64, 69-70 (2019). In fact, “[a]bsent an alleged statutory or

constitutional violation, ‘[t]he sole statutory limitation placed upon a trial court’s discretion in its

determination of such conditions is one of reasonableness.’” Du v. Commonwealth, 292 Va. 555,

563 (2016) (second alteration in original) (quoting Anderson v. Commonwealth, 256 Va. 580, 585

(1998)).
                                                   -5-
        A reasonable condition is one that considers “the nature of the offense, the defendant’s

background, and the surrounding circumstances.” Murry v. Commonwealth, 288 Va. 117, 122

(2014); see, e.g., Du, 292 Va. at 565-68 (affirming reasonableness of a “no contact” probation

condition because the “family dynamic” made the victim “uniquely vulnerable” to the defendant).

        Although the “nature of the offense” is one of the three factors which a court may consider

in determining the reasonableness of a probation requirement, a court is not limited to imposing

conditions that directly correspond to the nature of the underlying charge. Rather, probation

conditions are in place to “serve[] as a period of genuine rehabilitation and [ensure] that the

community is not harmed by the probationer’s being at large.” Griffin, 483 U.S. at 875.

        Appellant argues that the specific conditions of his probation are unreasonable solely

because they are unrelated to his underlying fraud and larceny convictions. However, the statutory

and precedential language defining the bounds of reasonable probation conditions includes

probation conditions that are unrelated to a probationer’s underlying conviction. Code § 19.2-303

gives a court broad authority to impose “conditions as the court shall determine,” and in so doing,

the court may consider not only the underlying nature of the conviction but also the “defendant’s

background” and “surrounding circumstances.” Murry, 288 Va. at 122; see also Garibaldi, 71

Va. App. at 69-70. Based on this language, circuit courts regularly impose probation conditions that

are unrelated to a probationer’s underlying conviction, such as conditions of drug treatment, mental

health treatment, and sex offender therapy.

        Here, appellant’s background and the circumstances of his behavior on probation show that

he was a safety risk for minors. Appellant demonstrated a pattern of inappropriate conduct with

female minors, acknowledged sexual attraction to children, and was clinically diagnosed as a

pedophile. He was barred from two middle schools for inappropriately approaching young girls.

He wrote a “love letter” to a nine-year-old girl. Despite an admonition from a Sex Offender
                                                  -6-
Awareness Program facilitator that appellant “should not be around any minors at all,” he contacted

eleven- and fourteen-year-old girls and kept pictures of young children on his cell phone, including

an image of a naked girl who appeared to be underage. Additionally, he used subterfuge to obtain

pictures of minor children on Facebook.

        The court’s decision to place appellant on probation rather than incarcerating him was an

“act of grace.” See Fazili, 71 Va. App. at 252 (quoting Price v. Commonwealth, 51 Va. App. 443,

448 (2008)). When deciding whether to place appellant on probation, the court had to “balance the

appropriate punishment for the crime committed with the available rehabilitative alternatives to

incarceration and the protection of the lives and property of the community if [appellant was] not

isolated from it.” Id. at 250. Thus, it was appropriate for the court to impose specific probation

conditions to protect the public while appellant was not incarcerated. Cf. Murry, 288 Va. at 127

(“[T]he Commonwealth has the legitimate concern that a probationer is more likely to engage in

criminal activities than an ordinary citizen.”). Clearly, based on appellant’s troubling background

and behavior on probation, the court did not abuse its discretion by imposing specific probation

conditions prohibiting appellant from having contact with underage girls, texting, and using the

internet.

        On brief, appellant alternatively contends that the specific conditions of his probation

“infringe upon his First Amendment rights and fail[] to survive intermediate scrutiny.” However, at

the revocation hearing, appellant’s argument was limited to the lack of relationship between his

specific probation conditions and the nature of his underlying crimes. Appellant’s counsel

mentioned the First Amendment only briefly, in the middle of the argument, when he asserted that

appellant’s specific conditions of probation were “relate[d] to his [F]irst [A]mendment rights.” He

later reiterated, without supporting argument, that the probation conditions “violate[d] Virginia

[l]aw” and were “an undue burden on [appellant’s] [F]irst [A]mendment right.” Except for these
                                                 -7-
passing and unsupported references to the First Amendment, appellant’s entire argument focused on

the relationship between his probation conditions and his underlying convictions.

       States may restrict the exercise of a First Amendment right through specific, “narrowly

tailored” actions, including imposition of probation conditions. Fazili, 71 Va. App. at 251 (quoting

Packingham v. North Carolina, 137 S. Ct. 1730, 1736 (2017)). The constitutional validity of

content-neutral restrictions is determined by conducting an “intermediate scrutiny” analysis,

whereby the state action “must not ‘burden substantially more speech than is necessary to further

the government’s legitimate interests.’” Id. (quoting Packingham, 137 S. Ct. at 1736).

       Here, appellant failed to articulate how his specific conditions of probation imposed an

“undue burden on his [F]irst [A]mendment right.” He did not argue, for instance, that the

conditions restricted content-based speech, were applied broadly and arbitrarily, or closed

appellant’s alternatives for public communication. See, e.g., Forsyth Cnty., Ga. v. Nationalist

Movement, 505 U.S. 123, 130 (1992) (discussing the constitutionality of state actions which control

the time, place, and manner of speech). Instead, the entire substance of appellant’s argument

concerned the lack of relation between the probation conditions and the underlying charges. We

conclude that appellant’s argument based on the First Amendment, articulated for the first time on

appeal, is procedurally defaulted under Rule 5A:18.

       Rule 5A:18 states as follows:

               No ruling of the trial court . . . will be considered as a basis for
               reversal unless an objection was stated with reasonable certainty at
               the time of the ruling, except for good cause shown or to enable the
               Court of Appeals to attain the ends of justice. A mere statement that
               the judgment or award is contrary to the law and the evidence is not
               sufficient to preserve the issue for appellate review.

“Under this rule, a specific argument must be made to the trial court at the appropriate time, or the

allegation of error will not be considered on appeal.” Edwards v. Commonwealth, 41 Va. App. 752,

                                                 -8-
760 (2003) (en banc). “A general argument or an abstract reference to the law is not sufficient to

preserve an issue.” Id. See Buck v. Commonwealth, 247 Va. 449, 452-53 (1994); Scott v.

Commonwealth, 31 Va. App. 461, 464-65 (2000). “Making one specific argument on an issue does

not preserve a separate legal point on the same issue for review.” Edwards, 41 Va. App. at 760.

Further, “Rule 5A:18 applies to bar even constitutional claims.” Ohree v. Commonwealth, 26

Va. App. 299, 308 (1998).

        Appellant’s bare assertion at the revocation hearing that the probation conditions were “an

undue burden” on his First Amendment rights was too general, abstract, and superficial to preserve

the issue for appellate review. Furthermore, appellant failed to obtain a ruling from the trial court

regarding any constitutional challenge to the probation conditions. Because appellant failed to

satisfy the requirements of Rule 5A:18, we will not consider his First Amendment argument on

appeal. See Edwards, 41 Va. App. at 760-61.

        In sum, we hold that under these circumstances the court did not abuse its discretion by

imposing probation conditions which prohibited appellant from having contact with female minors,

texting, and using the internet. We therefore affirm the court’s ruling imposing those specific

conditions of probation.

                                                                                        Affirmed.




                                                 -9-